Name: Council Regulation (EC) No 1536/95 of 29 June 1995 fixing the amounts of aid for flax fibre and hemp and the amount withheld to finance measures to promote the use of flax fibre for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product;  marketing
 Date Published: nan

 30 . 6 . 95 EN Official Journal of the European Communities No L 148/15 COUNCIL REGULATION (EC) No 1536/95 of 29 June 1995 fixing the amounts of aid for flax fibre and hemp and the amount withheld to finance measures to promote the use of flax fibre for the 1995/96 marketing year THE COUNCIL OF THE EUROPEAN UNION, accordance with the criteria referred to in Article 2 ( 3 ); whereas it is to be fixed in the light of trends on the market in flax, the amount of the aid for flax and the cost of the measures to be introduced; Whereas application of the abovementioned criteria entails fixing the amounts of aid and the portions of the aid to be used for financing measures to promote the use of flax fibre at the level set out below, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), and in particular Articles 2 ( 3 ) and 4 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas Article 4 of Regulation (EEC ) No 1308/70 provides that the amounts of aid for flax grown mainly for fibre and for hemp grown in the Community are to be fixed each year; Whereas, in accordance with Article 4 ( 2 ) of that Regulation, this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be marketed; whereas it must be fixed, taking into account the price for fibres and flax and hemp seed on the world market; Whereas Article 2 ( 3 ) of Regulation (EEC ) No 1308/70 provides that the portion of aid for financing Community measures to encourage the use of flax fibre is to be fixed when aid is fixed for the marketing year in question in HAS ADOPTED THIS REGULATION: Article 1 For the 1995/96 marketing year, the amounts of aid provided for in Article 4 of Regulation (EEC) No 1308/70 shall be: (a ) ECU 935,65 per hectare as regards flax; ( b ) ECU 774,74 per hectare as regards hemp . Article 2 For the 1995/96 marketing year, the amount of the aid for flax to be used to finance the measures to promote the use of flax fibre referred to in Article 2 of Regulation (EEC ) No 1308/70 shall be ECU 53,64 per hectare . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No L 146, 4 . 7 . 1970 . Regulation as last amended by Regulation (EC) No 3290/94 ( OJ No L 349 , 31 . 12 . 1994, p. 105 ). ( 2 ) OJ No C 99 , 21 . 4 . 1995 , p. 16 . (  ') OJ No C 151 , 19 . 6 . 1995 . ( 4 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 .